Citation Nr: 1444858	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-23 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1966 through February 1968.  
These matters come before the Board of Veterans' Appeals (Board) on appeal from the November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in part, denied service connection for a bilateral hearing loss disability and tinnitus.

The case was remanded for further development by Board decision in May 2012.

By decision dated in March 2013, the Board denied entitlement to service connection for bilateral hearing loss disability and tinnitus.  

The Veteran appealed the denial of entitlement of service connection for bilateral hearing loss disability and tinnitus to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Joint Motion for Partial Remand, the parties requested that the Court vacate the portion of the Board's decision that denied the claims of entitlement of service connection for left ear hearing loss and tinnitus. 

In a March 2014 Order, the Court vacated the Board's March 2013 decision of entitlement of service connection for left ear hearing loss and tinnitus and remanded the matter for further consideration and instructions consistent with the March 2014 Joint Motion for Partial Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2014 Joint Motion for Partial Remand, the parties agreed that a remand was warranted because the Board did not ensure adequate compliance with the terms of the May 2012 remand decision.  The parties found that the VA examination did not address whether the Veteran's diagnoses of hearing loss or tinnitus were attributable to in-service noise exposure based on the delayed onset theory of causation.  As such, an addendum opinion must be provided to address the delayed onset theory of causation.

Additionally, while this matter is on remand, any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records including records from the Hines VAMC beyond February 2007.  Efforts to obtain these records should be memorialized in the claims file.

2.  After the above development is completed, send the claims file to the July 2012 VA hearing loss and tinnitus examiner, or to another equally qualified examiner, and ask for an addendum opinion with respect to whether the Veteran's left earing hearing loss and/or tinnitus is attributable to in-service noise exposure on the basis of a delayed onset theory of causation.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.

If the addendum opinion cannot be provided without another clinical examination of the Veteran, such examination should be scheduled.

A complete rationale for any opinion offered should be provided.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

3.  After taking any further development deemed appropriate, readjudicate the issued on appeal.  If the benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



